                       Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 1 of 42
https://researchga.tylerhost.net/CourtRecordsSearchNiewCasePrint/193a4367fa455963be2b34d7fb2c09cb
                                                                                                                                              EXHIBIT A
Case Information
ADAM HOWELL VS KIMBERLY HOWELL
21SV0173E
Location                                         Case Category                       Case Type                                   Case Filed Date
Coweta - State Court                             Civil                               Tort                                        4/12/2021

Judge
SEAY VANPATTEN POULAKOS



Parties l!l
Type                                   Name                                        Attorneys

DEFENDANT                              KIMBERLY HOWELL

PLAINTIFF                              ADAM HOWELL                                 BRADFORD W. THOMAS


Events 0
Date               Event               Type                        Comments                         Documents

4/12/2021          Filing              Summons & Complaint         Civil Information Form           Civil Case Filing Form.pdf

4/12/2021          Filing              Summons & Complaint         Summons - Canada Inc.            Summons - Canada lnc.. pdf

4/12/2021          Filing              Summons & Complaint         Complaint                        Complaint.pdf

4/13/2021          Filing              Discovery Pending           Request for Admissions to        RFA's to Canada lnc.. pdf
                                                                   Canada Inc.

4/13/2021          Filing              Discovery Pending           Request for Production of        RPD's to Canada lnc.. pdf
                                                                   Documents to Canada Inc.

4/13/2021          Filing              Discovery Pending           Interrogatories to Canada Inc.   ROG's to Canada lnc.. pdf

4/13/2021          Filing              Motion To Appoint Special   Motion for Appointment of        Affidavit of Hollis Hill.pdf, Motion for Appointment of Process
                                       Process Server              Hollis Hill                      Server - Hollis .pdf

4/28/2021          Filing              Other                       ORDER APPOINTING                 ORDER APPOINTING PROCESS SERVER.pdf
                                                                   PROCESS SERVER

5/5/2021           Filing              Acknowledgment of Service   AOS - Canada Inc.                Affidavit of Service - Canada lnc.. pdf



© 2021 Tyler Technologies, Inc. I All Rights Reserved
Version: 2021.4.0.13
                                                                                                                                         ••:••••
                                                                                                                                           ••= TYLER
                                                                                                                                                 EMPOWERED BY
                                                                                                                                                      TECHNOLOGIES




                                                                                                                                                                      1/1
                                                                                  E-filed in Office
                            Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page  2 of 42
                                                                                  Clerk of State Court
                                                                                                                              4/12/2021 3:50 PM
                                   General Civil and Domestic Relations Case Filing Information Coweta
                                                                                                Form County, GA
                                                                                                                              Sheila Echols, Clerk

                                         □ Superior or          State Court of ______________________________ County
                                                                                Coweta

              For Clerk Use Only
                          4/12/2021                                                                           21SV0173E
              Date Filed _________________________                                Case Number _________________________
                              MM-DD-YYYY

      Plaintiff(s)                                                                   Defendant(s)
      __________________________________________________
      Howell Adam                                                                    __________________________________________________
                                                                                      3676111 Canada Inc., d/b/a RPM Transit
      Last              First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.   Suffix   Prefix
      __________________________________________________
      Howell Kimberly                                                                __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.   Suffix   Prefix
      __________________________________________________
      Howell   Grayson                                                               __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.   Suffix   Prefix
      __________________________________________________                             __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.   Suffix   Prefix

      Plaintiff s Attorney ________________________________________
                            Bradford Thomas                                              Bar Number __________________
                                                                                                    704680                     Self-Represented □

                                                               Check One Case Type in One Box

              General Civil Cases                                                             Domestic Relations Cases
               □          Automobile Tort                                                      □           Adoption
               □          Civil Appeal                                                         □           Dissolution/Divorce/Separate
               □          Contract                                                                         Maintenance
               □          Garnishment                                                          □           Family Violence Petition
              [!l         General Tort                                                         □           Paternity/Legitimation
               □          Habeas Corpus                                                        □           Support IV-D
               □          Injunction/Mandamus/Other Writ                                       □           Support Private (non-IV-D)
               □          Landlord/Tenant                                                      □           Other Domestic Relations
               □          Medical Malpractice Tort
               □          Product Liability Tort                                              Post-Judgment          Check One Case Type
               □          Real Property                                                            Contempt
                                                                                               □
               □          Restraining Petition
                                                                                                 □ Non-payment of child support,
               □          Other General Civil                                                       medical support, or alimony
                                                                                               □   Modification
                                                                                               □   Other/Administrative

      □       Check if the action is related to another action(s) pending or previously pending in this court involving some or all
              of the same parties, subject matter, or factual issues. If so, provide a case number for each.
              ____________________________________________            ____________________________________________
                           Case Number                                              Case Number

              I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
              redaction of personal or confidential information in O.C.G.A. § 9-11-7.1.

      □       Is an interpreter needed in this case? If so, provide the language(s) required. ________________________________
                                                                                                                        Language(s) Required


      □       Do you or your client need any disability accommodations? If so, please describe the accommodation request.
              _________________________________________________________________________________________________________________________
              _________________________________________________________________________________________________________________________
                                                                                                                                                  Version 1.1.18



Copy from re:SearchGA
                        Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 3 of 42




                        IN THE STATE COURT OF COWETA COUNTY, GEORGIA
                  PHYSICAL ADDRESS: 72 GREENVILLE STREET, NEWNAN, GEORGIA 30263
                        MAILING ADDRESS: P.O. BOX 884, NEWNAN, GEORGIA 30264
                           TELEPHONE (770) 254-2699 * FACSIMILE (770) 252-6422
                ________________________________________________________________________

                Adam Howell and Kimberly Howell,
                ______________________________
                Individually and As Natural Parents of
                ______________________________
                Greyson Howell, minor
                ______________________________
                                                Plaintiff
                                                                                      21SV0173E
                Vs.                                                              __________________________
                                                                                 Case Number
                3676111 Canada Inc., DBA RPM Transit
                _________________________________
                Jason Gonzalez - 2609 Welcome Road
                _______________________________
                Newnan, GA 30263
                _______________________________
                                               Defendant


                                                         SUMMONS

                TO THE ABOVE NAMED DEFENDANT(S):
                You are hereby summoned and required to file with the Clerk of said Court and serve upon

                Bradford W. Thomas - Fried Goldberg LLC


                3550 Lenox Road NE, Suite 1500
                ______________________________________________________________________________
                Atlanta, GA 30326
                ______________________________________________________________________________




                answer to the complaint which is herewith served upon you, within 30 days after service of this
                summons upon you, exclusive of the day of service. If you fail to do so, Judgment by default will
                be taken against you for the relief demanded in the complaint.

                                                                 SHEILA W. ECHOLS
                                                                 CLERK OF COURT
                                                        State Court of Coweta County
                      /s/Sheila W Echols
                By: ___________________________________Deputy Clerk




Copy from re:SearchGA
                                                                              E-filed in Office
                        Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page  4 of 42
                                                                              Clerk of State Court
                                                                                            4/12/2021 3:50 PM
                                                                                            Coweta County, GA
                                                                                            Sheila Echols, Clerk



                                  IN THE STATE COURT OF COWETA COUNTY
                                            STATE OF GEORGIA

              ADAM HOWELL and KIMBERLY HOWELL,
              Individually and As Natural Parents of
              GREYSON HOWELL, minor,

                    Plaintiffs,
                                                                    CIVIL ACTION
              v                                                     FILE NO. 21SV0173E

              3676111 CANADA INC., d/b/a RPM
              TRANSIT,

                    Defendants.


                                                      COMPLAINT

                    COMES NOW Plaintiffs, Adam Howell (“Adam”) and Kimberly Howell (“Kimberly”),

             individually and as natural parents of Greyson Howell (“Greyson”), through undersigned counsel,

             and files their Complaint for Damages against 3676111 Canada Inc., d/b/a RPM Transit,

             (“Defendant RPM”), for Trial by Jury, state and allege as follows:

                                                        PARTIES

                                                             1.

                    Adam, Kimberly, and Greyson, are citizens and residents of Coweta County, reside in

             Senoia, Georgia, and are the Plaintiffs in this matter. Kimberly Howell is the wife of Adam Howell.

                                                             2.

                    Defendant 3676111 Canada Inc., (“Canada”) is a Canadian Company and may be served

             through its agent for service of process Jason Gonzalez, 2609 Welcome Road Newnan, Georgia

             30263. Defendant Canada’s principal place of business is located at 284 Keenan Road, Melbourne,


                                                           Page 1




Copy from re:SearchGA
                        Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 5 of 42




             PQ JOB 2B0.

                                             JURISDICTION AND VENUE

                                                              3.

                    Plaintiffs reallege and incorporate by reference each and every allegation set forth in

             Paragraphs 1 through 2 above as if fully set forth herein

                                                              4.

                    This court has personal and subject matter jurisdiction over the parties.

                                                              5.

                    Venue is proper in this Court as Defendant has a registered agent in Coweta County.

                                                          FACTS

                                                              6.

                    Plaintiffs reallege and incorporate by reference each and every allegation set forth in

             Paragraphs 1 through 5 above as if fully set forth herein.

                                                              7.

                    On January 31, 2020, at approximately 9:58 am, Plaintiff Adam was stopped at a red light

             at the intersection of Broad Street and Hwy 16 in Coweta County, Georgia. Guggisberg, an

             employee/agent of Defendant RPM was operating a tractor trailer attempting to make a left-hand

             turn from Hwy 16 onto Broad Street. As he was turning, Guggisberg misjudged his clearance and

             struck Plaintiff’s vehicle causing his vehicle to be pushed into another vehicle. The impact of the

             collision caused serious and permanent injuries to Plaintiff Adam and his son, Greyson.

                                                              8.

                    At the time of the crash, Guggisberg was in the course and scope of his work with

                                                           Page 2




Copy from re:SearchGA
                        Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 6 of 42




             Defendant RPM Transport.

                                                              9.

                     Guggisberg was an agent/ de facto employee of Defendant RPM Transport.

                                                             10.

                    At the time immediately prior to the collision, Defendant RPM Transport had expressly or

             implicitly authorized Guggisberg to act for Defendant RPM Transport.

                                                             11.

                    At the time of the collision, Defendant RPM Transport owned the 2019 tractor trailer driven

             by Guggisberg.

                                                             12.

                    Guggisberg was negligent.

                                                             13.

                    Defendant RPM Transport was negligent.

                                                             14.

                    As a direct and proximate result of the collision, Adam Howell suffered injuries, losses,

             and damages, including but not limited to past and future economic damages, past and future pain

             and suffering, past and future inconvenience, emotional distress, mental anguish, and loss of

             enjoyment of life in an amount to be proven at trial.

                                                             15.

                    As a direct and proximate result of the collision, Greyson Howell suffered injuries, losses,

             and damages, including but not limited to past and future economic damages, past and future pain

             and suffering, past and future inconvenience, emotional distress, mental anguish, and loss of

                                                           Page 3




Copy from re:SearchGA
                        Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 7 of 42




             enjoyment of life in an amount to be proven at trial.

                                                              16.

                    Defendant RPM Transport is liable for Defendant Guggisberg’s actions due to the agency

             and/or employee/employer relationship.

                                               FIRST CLAIM FOR RELIEF

                                        Negligence – Employee/Agent Guggisberg

                                                              17.

                    Plaintiffs reallege and incorporate by reference each and every allegation set forth in

             Paragraphs 1 through 16 above as if fully set forth herein.

                                                              18.

                     Guggisberg owed Plaintiffs a duty to exercise reasonable care while operating or allowing

             others to operate a vehicle in a manner that did not create an unreasonable risk of harm to other

             users of the road, and specifically to Plaintiffs, including, but not limited to, keeping a proper

             lookout, paying attention to surrounding traffic, keeping a safe distance from drivers in front of

             them, and avoiding hitting other vehicles.

                                                              19.

                    Guggisberg breached his duties to Plaintiffs by operating the vehicle in a negligent,

             careless, and reckless manner by failing to keep a proper lookout, failing to pay attention to

             surrounding traffic, failing maintain lane, and colliding with Plaintiff’s vehicle.

                                                              20.

                    Guggisberg’s actions, inactions, and conduct constitute negligence.

                                                              21.

                                                            Page 4




Copy from re:SearchGA
                        Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 8 of 42




                     As a direct and proximate result of Defendant’s negligence, Plaintiffs suffered injuries,

             losses, and damages, including but not limited to past and future economic damages, past and

             future pain and suffering, past and future inconvenience, emotional distress, mental anguish, and

             loss of enjoyment of life in an amount to be proven at trial.

                                              SECOND CLAIM FOR RELIEF

                                           Vicarious Liability – RPM Transport

                                                              22.

                     Plaintiffs reallege and incorporate by reference each and every allegation set forth in

             Paragraphs 1 through 21 above as if fully set forth herein.

                                                              23.

                     Guggisberg was an agent, servant, or employee of Defendant RPM Transport at the time

             of the collision set forth in this complaint.

                                                              24.

                     Defendant RPM Transport expressly or implicitly authorized Guggisberg to act for

             Defendant RPM Transport.

                                                              25.

                     Guggisberg was acting within the scope of his authority as an agent for Defendant RPM

             Transport at the time of the collision.

                                                              26.

                     As a direct and proximate result of Guggisberg’s negligence, Plaintiffs suffered injuries,

             losses, and damages, including but not limited to past and future economic damages, past and

             future pain and suffering, past and future inconvenience, emotional distress, mental anguish, and

                                                             Page 5




Copy from re:SearchGA
                        Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 9 of 42




             loss of enjoyment of life in an amount to be proven at trial.

                                                              27.

                    Defendant RPM Transport is liable for Guggisberg actions due to the agency relationship.

                                              THIRD CLAIM FOR RELIEF

                                            Negligent Hiring – RPM Transport

                                                              28.

                    Plaintiffs reallege and incorporate by reference each and every allegation set forth in

             Paragraphs 1 through 27 above as if fully set forth herein.

                                                              29.

                    Defendant RPM Transport had a duty to employ competent individuals to work and/or

             transport supplies to and from its job sites.

                                                              30.

                    Defendant RPM Transport breached its duties when it employed Guggisberg to transport

             good in interstate commerce.

                                                              31.

                    Defendant’s actions, inactions, and conduct constitute negligence.

                                                              32.

                    As a direct and proximate result of Defendant’s negligence, Plaintiff suffered injuries,

             losses, and damages, including but not limited to past and future economic damages, past and

             future pain and suffering, past and future inconvenience, emotional distress, mental anguish, and

             loss of enjoyment of life in an amount to be proven at trial.

                                             FOURTH CLAIM FOR RELIEF

                                                             Page 6




Copy from re:SearchGA
                     Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 10 of 42




                                            Negligent Entrustment – Guggisberg

                                                                33.

                     Plaintiffs reallege and incorporate by reference each and every allegation set forth in

             Paragraphs 1 through 32 above as if fully set forth herein.

                                                                34.

                     Defendant RPM Transport is the owner of the 2019 Tractor Trailer involved in the collision

             at issue in this complaint.

                                                                35.

                     Defendant RPM Transport expressly or implicitly authorized Guggisberg to operate the

             subject vehicle on January 31, 2020.

                                                                36.

                     Defendant breached his duties to Plaintiff by operating his vehicle in a negligent, careless,

             and reckless manner by failing to keep a proper lookout, failing to pay attention to surrounding

             traffic, failing to yield, and colliding with Plaintiff’s vehicle.

                                                                37.

                     Defendant’s actions, inactions, and conduct constitute negligence.

                                                                38.

                     As a direct and proximate result of Defendant’s negligence, Plaintiff suffered injuries,

             losses, and damages, including but not limited to past and future economic damages, past and

             future pain and suffering, past and future inconvenience, emotional distress, mental anguish, and

             loss of enjoyment of life in an amount to be proven at trial.

                                                              Page 7




Copy from re:SearchGA
                     Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 11 of 42




                                              FIFTH CLAIM FOR RELIEF

                                                    Loss of Consortium

                                                             39.

                     Plaintiffs reallege and incorporate by reference each and every allegation set forth in

             Paragraphs 1 through 38 above as if fully set forth herein.

                                                             40.

                     Plaintiff Kimberly Howell is, and was at all times relevant to this action, the legal spouse

             of Plaintiff Adam Howell.

                                                             41.

                     As a direct result of Defendants’ negligence and liability, Plaintiff Kimberly Howell

             suffered a loss of consortium with her husband, Plaintiff Kimberly Howell, including but not

             limited to the deprivation of her conjugal fellowship with her husband and the deprivation of her

             exclusive right to the services, company, cooperation, society, and companionship of her husband.

                                                             42.

                     Plaintiff Kimberly is entitled to recover monetary damages from Defendants for her loss

             of consortium in an amount to be determined by the enlightened conscience of the jury at the trial

             of this matter.

                                                 PRAYER FOR RELIEF

                     WHEREFORE, Plaintiffs pray for Judgment against Defendant and for relief as follows:

                     a. A trial by jury;

                     b. That Summons and Process issue and that the named Defendants be served with a copy

                         of this Complaint and that Defendants be required to appear and answer;

                                                           Page 8




Copy from re:SearchGA
                    Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 12 of 42




                    c. Economic damages against Defendants, including but not limited to, past and future

                        medical expenses and out of pocket expenses, lost income, and loss of earning capacity,

                        in an amount to be proven at trial;

                    d. Non-economic damages, including but not limited to, pain and suffering, loss of

                        enjoyment of life, inconvenience, mental anguish, emotional distress, and loss of

                        consortium in an amount to be proven at trial;

                    e. All other compensatory damages caused by Defendants’ actions, to be proven at trial;

                    f. That Defendants be charged with all Court costs attributable to this action and such

                        other costs reasonably incurred in the prosecution and trial of this case;

                    g. Pre-judgment and post-judgment interest as provided for by law;

                    h. For such other and further relief as may be shown by the evidence and the law, and as

                        this Court may deem just and proper.



                    Respectfully submitted this 12th day of April 2021.


                                                                 FRIED GOLDBERG LLC




                                                                 By: _________________________
                                                                     Brad W. Thomas
                                                                     Georgia State Bar Number 704680


             3550 Lenox Road NE Suite 1500
             Atlanta, Georgia 30326
             Telephone:    (404) 591-1800
             Facsimile:    (404) 591-1801
             brad@friedgoldberg.com
                                                              Page 9




Copy from re:SearchGA
                    Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 13 of 42




                                                      THE JEWKES FIRM, LLC


                                                   By: /s/ Jordan M. Jewkes
                                                      Jordan M. Jewkes
                                                      Georgia State Bar Number 940491

             PO Box 2593
             Peachtree City, GA 30269
             Telephone: (770) 771-5130
             Facsimile:     (478) 202-7603
             jordan@jewkesfirm.com

                                                      Attorneys for Plaintiffs




                                                Page 10




Copy from re:SearchGA
      Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 14 of 42



                                                                                  E-filed in Office
                                                                                  Clerk of State Court
                                                                                  4/13/2021 10:28 AM
                                                                                  Coweta County, GA
                                                                                  Sheila Echols, Clerk

                        IN THE STATE COlJRT OF COWETA COUNTY
                                       STATE OF GEORGIA

ADAl\1 l 10\\ rl Land KL\1BLRL Y HO\\'El.L.
lm.lividually and A:, Natural Parent-. or
C1REYSO"-: HOWELL. minor.

      Plaintiffs.
                                                        CIVJI ACTIOJ\.
                                                        FILE !\O.

,676111 CAl\ADA 11\JC., d/bia RPM
I RA '\':,If.

       Defendants.


     PLAINTJF.F'S FIRST REQUESTS FOR ADMISSION TO DEFENDANT 3676111
                                CANADA INC., n/B/A RPM TRANSIT

        COMES NOW. Adam Howell and Kimberly Howell, lndi, idually and As '\atural

Parents of Gre) son l lowell, minor. Plaintiffs in the above-captioned (av, suit and pursuant to

O.C.G.A.        * 9-11-36   hereby propounds the following Requests for Admission to Defendant

,676111 CANADA INC., D/B/A RPM TRANSIT ("RPM") for response within fo1ty-ftve da)s

from the Jate uf :,en i1.:c.

                                            DEFINITIONS

         As used herein. the terms listed below are defined as follows:

     I. '' Subject Collision" means the collision that i-; the subject of this lawsuit that occurred on

Broad Street in Coweta Count). Georgia on January 31, 2020 involving Defendant RPM Transit.

Patrick Guggisberg. and Plaintiffs.

     1 . .. You:· "Your,'· or ''RPM" means Defendant 3676111 Canada Inc .. d/b/a RPM Transit

and includes its agents, representatives. attorne):,, and anyone who. at the relevant time:,. was

 acting or purpo11ing to act for it or on its behalf.
        Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 15 of 42




   3...Guggisberg .. means RPM Transit's driver, Patrick Guggisbcrg.

   4. The ·Tractor-Trailer" means the trnctor-trailer being operated by Patrick Guggisberg at

the time of the Subject Coll ision.

    5. ··Plaintiffs'' mean:. Plaintiff Adam Ilowt:ll. Kimberly Howell. or Greyson Ho\\ell.

                                     REQUESTS FOR ADMISSION

                                                   I.

         Plaintiff \\as a member of the public at the time of the Subject Collision on .January .11.

2020.

                                                  2.

         Patrick Guggisberg was an employee of RPM at the time of the subject collision.

                                                  3.

         Patrid... Guggisbcrg was acting within the scope of his employment with RPM at the time

         or the subject collision.
                                                   4.

         The Subject Collision occurred due to the negligence of Patrick Guggisberg.



         1 his 12th day of April 2021

         SCRVED WITI I COiVIPLAINT

                                               FRIED GOLDBERG      LLC




                                               BRAD W. THO\US
                                               Georgia Bar No. 704680

                                                  2
             Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 16 of 42




Ti mu J\LI l,\1 Cl CLN ( LR
3550 LL:--.ox Ro".D, N.E .. SUIT E      1500
,\IL\ "l 1A, Gl OR(.,l.\ 30326
Tu IPl!O'\l:         404-59 I - 1800
I :\CSl\111 E:       404-591-1801
E-M \II:            rrn.•\D'dl-RII DCiOI DBrRO.Cn"\:


                                                         THE Jr.WK ES   FIim LLC


                                                          Is, .Jordan .\f. JeH kes
                                                         JORD,\1' M. JEWKES
                                                         Georgia Bar I'-.o. 940491

 I 155 SI '\lll \ ROAD
'-.L 11 l:   202
 l't RO\.F. GEOR(ilA     30290
 ItI   r Pl !ONE:    770-77 1-5 130
1:.\CSl\!ll F:       428-202-7603
                    JORDA:S.1t1 .11: \\ KF.SFlRM .C0\1


                                                         A ITORNEJ'S FOR PL:1/NTIFFS




                                                             3
   Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 17 of 42


                                                                                  E-filed in Office
                                                                                  Clerk of State Court
                                                                                  4/13/202110:28 AM
                                                                                  Coweta County, GA
                                                                                  Sheila Echols, Clerk



                     IN THE STATE COURT OF COWETA COliNTY
                               STATE OF GEORGIA

ADAM HOWEl Land KIMBERLY HOWELL.
lndi, idually and As 'atural Parents of
(ilffYSO'.\l I lOWELL, minor.
                                                              ,Jt;RY TRIAL DEMANDED
                           Plaintiff:,

                                                              UVIL ACTION
                                                              flLE '\O.
3676111 CANADA INC., d/6/a RP\tl ·1 RANSll .

                           Defendants.


     PLAINTIFFS' FIRST REQUESTS FOR PRODUCTION OF DOCUMENTS TO
           DEFENDANT 3676111 CAKADA I~C., 0/B/A RPM TRANSIT

       COMES l\OW. Adam Howell and Kimberly Howell, lndividually and As Natural

Parems of Greyson Howel l, minor, Plaintiffs in the above-captioned lawsuit and pursuant tr>

UC .G.t\.   *9-11-34 hereb, propounds the folio\\ ing Requests for Production of Documents to
Dcfendant 3676111 CANADA INC .. DIB/A RPM TRAl\SlT ("RPM") for response "ithin

fort)'-fo.e days from the date of service.

                                             DEFINITIONS

       .\s used herein. the terms lbted below are defined as follows:

    I. The wrm "Document" as used hrn-:in shall be gi, en a ver:r broad definition to include

c, er) t) pe or paper, writing. data, record, graphic. drawing, photograph, audio recording and

, idco recording. The   Lenn   includes material in all forms. including printed, written, recorded. or

other. The term includec; all files, records and data contained in any computer system. computer

 rnmronenl and/or computer storage ( e.g .. hard drive, disc, magnetic tape. backup system,

 ctl:.). This term includes. but is not limited to, correspondence. reports, meeting minutes.
     Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 18 of 42




memoranda. ~tenographic or handwritten notes. diaries. notebooks. account booJ.,.s, orders.

inrnice:,. statement<;. bills. checks. vouchers. purchase orders, studies. surveys. charts. maps.

anal~ ses. publications. books. pamphlets, periodicals. catalogues. brochures. schedules. circulars.

hullctins. notices. instructions, manuals, journals, e-mails, e-mail attachments. data sheets. \\Ork

sheet:;. statistical compilations. data processing cards, microfilms. computer records (i ncluding

printouts. disks or other magnetic storage media). tapes. photographs (positive or ncgati\c

prints).   drawings.    films.   videotapes.     hard       drive   recordings.   pictures.   and   rnicl!

n:nirdings. Plaintiff expressly intends for the term "Document" to include c,l!r) mp) of ~uch

,,riling. etc. ,, hen such copy contains any commentary or notation \\ hatsoe, er that docs not

appear on the original and any attachments or exhibits to the requested document or any other

documents referred to in the requested document or incorporated by reference.

    2. "Perc;on" mc::ins any natural person, corporation, partnership. proprietorship. association.

organization. group of persons. or any governmental body or subdivision thereof.

    3. "Su bject Collision" mt:ans the collision that is the subject of this !av.suit that occurred on

Broad Street in Coweta County, Georgia on January 31, 2020 involving Defendant RP\1 rransit,

Patrick Guggisberg. and Plaintiffs.

    4. --You,·· --Your." or "RPM'' means Defendant 3676111 Canada Inc .. dlb/a RPM Transit

and includes its agents, representatives. attorneys, and anyone who. at the rcle,·ant time~.          \\.1:,


:icting or purporting to act for ii or on its behalf.

     5. ··Guggisbcrg'' means RPM Transit's driver, Patrick Guggisberg.

     6. The "Tractor-Trailer" means the tractor-trailer being operated by Defendant Patrick

 Guggisberg at the time of the Subject Collision.

     7. ·'Plaintiffs" means Plaintiff Adam Howell. Kimberly I Jowell, or Greyson Howell.


                                                        2
    Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 19 of 42




                                          DOClJ)1ENT REQUESTS

                                                      GO.ERAL


         REQUEST NO. 1:               A copy of any statements you obtained from Guggisherg regarding

the subject col lision.

         REQUEST NO. 2:               /\ copy of any other st2tcments ohtained h)' ) ou from anyone

regardin g the c;ubject collision.

         REQUEST ~O. 3:               !\. digital file or color copy of any photographc; you took or

obtained related to the subject collision including but not limited to those photographs depicting

the scene of the subject collision, the vehicles involved in the subject collision. and the

111di\ i<luals involved in the subject collision.

         REQUEST NO. 4:               A copj of all documents reflecting RPM' s investigation into

Guggisbcrg's driving and safet) record.

         REQUEST ~O. 5:               A copy of the entire undernriting file issued to RPM.

             rl1is 12'1 day of/\rril 2021

             SERVFD WITH COMPLATVI

                                                          FRIED GOLDHERG LLC




                                                          BRAD W. TlIO:'ttAS
                                                          Georgia Bar No. 704680
 l1m.r1 Al LIA'-.CI Ct,.1'.11-R
 3550 Lr'\IOX ROAD. N.1-:., SUITE 1500
 A I LANT.\. GLOR(rlA 30326
 l E:.LLPIIO:--JL: 404-591-1800
 F:\C~IMII       r,:    404-591-1801
 f-,-M \II   :         BR.'\D'{I r-lUFDG()I DBERCi.Cm.1




                                                             3
'   .       Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 20 of 42




                                                          THE JEWKES FIRM LLC



                                                           ls/Jordan M Jewkes
                                                          JORDAN M. JEWKES
                                                          Georgia Bar "No. 940491

        1155 SENOIA ROAD
        sun r 202
        TYROI\C. GL:ORGIA 30290
        ILLEPLIOJ\E:     770-771-5130
        F 1\C'SfMILE:    428-202-7603
        f:.-M AlL:      JORDA N'CV.IF,WKESf-'lR\1.C0\11

                                                          ATTORNEYS FOR PLAINTIFFS




                                                              4
      Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 21 of 42

                                                                                E-filed in Office
                                                                                Clerk of State Court
                                                                                4/13/2021 10:28 AM
                                                                                Coweta County, GA
                                                                                Sheila Echols, Clerk



                       IN THE STATE COURT OF COWETA COUNTY
                                 ST ATE OF GEORGIA

ADA'.VI HOWELL and KIMBERLY HOWELL.
InJi, idually and As Natural Parents of
GREYSON HOWELL, minor,

        Plaintiffs,
                                                      CIVIL ACTIO\I
V                                                     FILE NO.

,(J76 1I I CANADA lNC.. d/b/a RPM
TRANSIT.

        Defendants.


                 PLAINTIFFS' FIRST INTERROGATORIES TO DEFENDANT
                       3676111 CANADA INC., D/B/A RPM TRANSIT

         COMES NOW, Willajoya Hicks, Plaintiff in the above-captioned lawsuit and pursuant to

O.C.G.A. § 9-11-33 hereby propounds the following Interrogatories to Defondant 3676111

Canada Inc .. d/b/a RP\tt Transit ('"RPM") for response within fort 1 -five days from the date of

service.

                                           DEFll\'ITIONS

          As used herein. the terms listed below are defined as fo llows:

       I. The term "Document" as used herein shall be given a very broad definition to includt:

\.'Very type of paper. writing. data, record. graphic, drawing, photograph. audio recording and

 , ideo recording. The term includes material in all forms, including printed, \\Titten. recorded, or
 other. The Lenn indudes all files. records and data contained in any computer system, computer

 comporn:nt and/or computer storage (e.g. , hard drive, disc, magnetic tape, ba<.:kup system.

 1:tc. ). Th is term includes. but is not limited to, correspondence, reports, meeting minutes.

    memo randa, stenographic or handwritten notes, diaries. notebooks. account books, orders.
      Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 22 of 42




ill\ oicl!s, stntcments. bills. checb. voucht•rs. purchase orders. studies. sun cys. charts. maps.

analyses. publications. books. pamphlets. periodicab. catalogues. brochures, schedules, circulars.

bulletins. notices, instructions. manuals. journab, e-maib. e-mail attachments. data sheets. work

sheets. statistical compilations. data processing cards, microfilms. computer records (includ·ng

printouts, disks o r other magnetic storage media). tapes. photographs (positive or negati, e

print~).    drawings.   films.   , ideotapes.   hard      drive   recordings.   pictures.   and   voicl'

recordings. Plaintiff expressly intends for the term "Document" to include every cop) of -;uch

\Hiting, etc. when such copy contains any commentary or notation ,vhatsoever that docs not

appear on the o riginal and any attachments or exhibits to the requested document or any other

documents rt:ferrcd to in the requested document or incorporated by n.:lerence.

    2. "Perso n" means an) natura l person. corporation, partnership, proprietorship, associatiun.

organization. group of persons, o r any governmental hody or subdivision thereof.

    3.     {a)   "Identifv" \\ith respect to a ny "person" or any reference lo stat ing the "id entity"

uf an~ "person" means to pro\ ide the name, home address. telephone number. business name.

business address, and business telephone number of such person, and a description of each such

person's conni.:ction ""ith the events in question.

           (b)   "ldentifv" with respect to an) "document" or any reference to :,tati ng the

"identification" of any "document" means to prov ide the title and date of each such document.

the name and address of the party or parties responsible for the preparation of each such

 document. the name and address of the party who requested or required the preparation of the

 document or on whose heh al fit was prepared, the name anJ address of the n.:cipient or ret.:ipients

 of each such document. and the names and addresses of an) and all persons who ha, e custody or

 control or each such document, or copies thereof.


                                                      2
    Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 23 of 42




   4. "Subject Collision" means the collision that 1s the subject of this lawsuit that occurred on

Broad Street in Coweta County, Georgia on January 31, 2020 involving Defendant RP~1 Trnnsit,

Patrick Guggisberg. and Phlintiffs.

    5. ··You:· ·'Your:· or '"RPM'' mean~ Defendant ~676111 Canada lnc .. dib.1a RPM l'ransil

and indudes its age111s. representati\ es, attorneys, and anyone who, at the relevant times. ,ms

acting or purporting 10 act for iL or on its behalf.

    6. ··Guggisberg'· means RPM Transit" s driver, Patrick Guggisberg.

    7. The ··Trnctor-Trailcr"' means the tractor-trailer being operated by Patrick Guggisberg at

the time of the Subject Coll ision.

    8. ··Plaintiffs"' means Plaintiff Adam Howell, Kimberly Howell, or Greyson Howell.

    9. ·•Simi lar·' shall have the meaning given in the American Heritage Dictionary. which is

"showing some resemblance; related in appearance or nature; alike but not identical." As used

here, the word "similar" shall not be limited as if modified by the word "substantially'' and shall

nol mean "the same" .        If you limit the information pro\ided because you use another

intcrrretation of the word "similar." please stnte the interpretation you arc using and reveal the

nature of the inlonnation withheld.

    10. The terms ··a nd" as well as "or" shall be each construed conjunctively and disjuncti\'Cly

as necessary to bring within the scope of each interrogatory and request for documents all

information and documents that might otherwise be construed to be outside its scope. The term

··and/or" shal l be com,true<l likewise.

    11. Whenever necessary to bring v. ithin the scope of an interrogatory or request for

production of documents any information or document that might otherwise be construed to be

outside its scope: (i) the use ofa verb in any tense shall be construed as the use ofthc verb in all


                                                       3
       Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 24 of 42




other tenses; (ii) the use or the singular shal I be construed as the use of the plural and vice , ersa:

and (iii) "any·· includes ·'all." and '"all'" includes ··any."

    12. With regard tu any term useu herein that b deemed          b)-   the rcsponuing purl) as b1.:ing

ambiguous or \ague. n term shall be construed in its broadest sense to encompass all rcason:ible

dcfinilions of that term.

                                         INTERROGATORIES

                                          RPM INFORMATION

                                                         ].


        If) ou contrnd that Plaintiffs ha, c sucd the wrong party or that your name is incorrect I)

~lated in this lawsuit. please explain the basis for your contention and idcnlif) the correct legal

entity for the correct party in interest to this suit.

                                                         2.

         ldentif) the follov,ing people: (a) The Safet) Director/Chief Safety Officer for RP~1 on

the date of the Subject Collision and now: and (b) The pcrson(s) primaril) rcc;ponsinlc for

compliance with state and federal safety regulations at RPM on the date of the Subject Collision

 and now.

                                                 1:"iSLR \'.'ICE


                                                         3.

         for each insurance policy of any kind that does or ma) provide any coverage on behalf of

 an} Defendant (\, hethcr it 1s your policy or anyone else's policy) lor the damagcs/in_juri-:s

 alkgcd in this case, provide: name of insurer; policy number; limits of coverage: the name(s) of

 all insureLI:;; and state whether any insurer has offered a defonsc under a reservation of rights or

 otherwise contested coverage for the subject case.


                                                         4
     Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 25 of 42




                             l'iVESTIGATI0:-1 OF St.:BJECT COLLISIO'\'

                                                   4.

       Describe in detail when and how you first became aware that Guggisberg was involved in

the Subject Collision including in your answer the identity of all persons involved in the

imcstigation of the Subject Collision. their role and position and \\hat information \\as

rnnveyed.

                                                    5.

       Cxplain your understanding or how and why the Subject Collision occurred including in

your answer specific details and the proper sequence of e\'cnts, whether you maintain that an)

non-part) has an) responsibility of any kind for causing the Subject Collision amJ/or the

damages alleged in the Complaint and a detailed description of your basis for your position

induding the identity of all person(s) who have any knowledge regarding this issue.

                                                    6.

       Identify all person(s) ,, ho you to your knowledge have or may have any relevant

information regarding: the Subject Collision: the facts le:iJing up to the Subject Collis1on: the

ime~tigat1on of' the Subject Collision; any part) to this action: any vehicles imolved in the

~ubjcct Collision; and/or any claim~ or defenses raised in this action. The purpose of this

lnterrng:itory is lo identify all witne:;ses whom RPM believes may have relevant testimon} of

an) kind in connection with this case.

                                                    7.

        If you maintain that Plaintiff or anyone else has any responsibility of any kind for causing

the Sub_1ecr Colli:;ion . ..inJ/or fllr cau ... ing. an) of the damages alleged in the Compluint. Jcscribe

in detail the ba~is for their re~ponsibility and identify all person(~) who ha,L an) knowledge

                                                    5
       Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 26 of 42




regarding this issue.

                                                 8

        If RPM performed an accident revie,, or incident review of any kind "ith respect to tht:

Subject Incident, identify all person(s) involved. nil documents and information reviewed. and all

d.::terminations mack. or conclusions reached.

                                          VFHICLF: DATA

                                                  9.

        (a)     Identify all systems and de, ices in or on the Tractor-Trniler that hnve the

                capability of monitoring, capturing, recording and/or transmitting an) video, data

                and/or communications of any kind. (this includes. without limitation, any engine

                control module (ECM), e,c:nt data ret.on.kr t!:.DR/CDR), uirbag control moduk

                (ACM), Sensing Diagnostic Module (SOM), drive train or transmission control

                unit. brake control module. power steering unit. electronic onboard rel'.ordt:r

                (EOBR) Electronic Logging Device (ELD). Collision Avoidance System (C AS).

                T elematics system, Critical Event Reporting System. Lane Depa nu rt: S) stem.

                Dash Cam (or other , idea devices). GPS system. truck or trailer tracking system.

                ~)Siem   that allO\'-S communication bt:t,veen drivers and dispatchers. etc.).   ~lalt:


                 whether or not that data has been preserved and/or downloadt:d, and if so. wh1:n

                 and 61 whom.

         (b)     With re~pect to each system identified, explain what video. data and,or

                 communications the system is capable of monitoring, capturing. recording and/or

                 transm itting.




                                                  6
      Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 27 of 42




       (c)     With respect to each system identified, explain what video, data and/or

               communications have been do,\ nloaded and/or preserved in connection with the

               Subject Collision.

       (d)     With respect to each system identified. explain whnt video, data and/or

               communications have "NOT been downloaded and/or preserved in connection,, ith

               the Subject lncident and explain why not and explain whether it is still possible to

               obtain this material.

                                        TRIP hFOR'.\LHION

                                                   10.

       With respect to the stops deli, eries that Guggisberg was scheduled to make,, ithin the 2..J

hours before the subject collision, please identify: the name and addre~s of all stop1dcliver)

location(s): ,,hat was to be delivered; and the time the load wm, to be delivered.

                                                    11.

        If RPM performs audits on drivers' hours of service. explain what is entailed in the

auditing process including but not limited Lo identifying all documents and data that is used. the

pi.:-rson(s) who performs the audit. whether Guggisberg's logs were audited nnd all HOS

violations of which you were aware for Guggisberg v,hilc he was working with your company.

                                       DRIVER INFOR,1ATION

                                                    12.

        Explatn the relationship between RPM and Guggisberg at the time of the Subject

Collision including his employment status (e.g., leased driver, company driver, etc.), hO\\ he v.as

compensated for driving (e.g., by the hour. by the load. by the mile. salar_} or other) and when the

relatiom,hip began and ended .


                                                   7
        Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 28 of 42




                                                    13.

         ldcntif: all persons \,ho "·ere invohccl in the fo!!•J\\ing and for each person identified.

c\.plain their role and involvement:

               a. I !iring and driver qualification of Guggisberg

               b. Ori\ er orientation and traini11g of Guggisbcrg

               c. Supervision ofGuggisberg on the date ol'the Subject Collision

               d. Discipline of Guggisberg (including termination if applicable)

                                                     14.

         E,plain all steps RPM undertook to determine if Guggisbcrg was qualified to operate

\Chicle~ includ ing commerc ial motor vehides as part of his employment \\ith RPf\1 (this

indude!> at the time he was hired and throughout his relationship\\ ith RP~1).

                                                     15.

          If   )OU   maintain that Guggisberg \\.as not acting ,dthin the course and scope or     his


employment or agency at the time of the Subject Collision. explain the basis for your contention

and identify documents and witnesses that support your contention.

                                                      16.

          Identify and describe all formal and informal disciplinar) and/or counseling action::,

 undertake n by RPM regarding Guggisberg at any t ime.

                                                      17.

          Describe in detail~ training and education (including on the job training) provided b) or

 011   behalf or RPM to Guggisberg at :my time and in an) way related to the operation          1.1 1'   a

 commercial motor vehicle.

                                                      I 8.


                                                     8
    Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 29 of 42




        Identify all traffic violations committed by Guggisberg of which you are aware.

                                                  19.

         For each motor vehicle accident involving Guggisberg of which you are aware. prov ide

the acciJcnl date, location, jurisdiction. names of other parties invoh ed and a brief description of

\\ hat happened. ..Accident .. herein means an) unimentional contact between a vehicle being

operated by Guggisberg and any other vehicle. object, or person.

                                                   20.

         If Guggisberg h::is ever been disqualified from Jriving a commercial motor vehicle whik

in your employ, please describe 'vvhcn and under what circumstances.

                                                   21.

         Identify and explain all communications of any kind between Guggisberg and anyone

acting for or on behalf of RPM during the tv,1enty-four (24) hours before and after the Subject

Collision. for each communication, identify the method of communication (cell phone.

QualC'omm, other), time of communication. persons involved. and the general subject.

                                    RF:Gl!Li\TIONS A"iD POLICIF:S


                                                   22.

          Tf you maintain that the federal Motor Carrier Safety Regulations as adopted by the State

of Geori,!ia did not apply to Guggisberg at the time of the Subject Collision, o::xplain the basis for

 )OUr   contention and identify all facts. witnesses, and documents that support your contention.

                                                    23.

          Identify all RPM policies. procedures, rules, guidelines. directives, manuals, handhooks.

 and instructions that were in effect for Guggisberg at the time of the Subject Collision.




                                                   9
        Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 30 of 42




                                                  24.

          ldentit~· all RPM policies, procedures. rules, guidelines. dirccti\cs. manuals. handbooks

and instructions and training applicable to Guggisberg regarding driving, defensiYe driving.

h:vard perception and reaction. visual !:>earch, dfr,er distraction and use of cell phones.

                                            MISCELLANEOtS

                                                   25.

          Identify each person you may use at trial to present expert testimony. For each such

person. please provide a summary of each opinion the expert holds in regards to thi-; case. the

factuJI basis for each such opinion. a list of al I documents and evidence of any k.ind pro, i<lc<l to

the e:>..perl for re\ ie\" and a Iist of all documents and e, idence of any kind that supprnt each

op1111011.


          This 12'h da) of April :2021

           SERVED\\ !Tl 1 CO\11.PL/\lNT

                                                FRIED GOLDBERG         LLC




                                                BRAD     W. THOI\-US
                                                Georgia Bar t--.o. 704680
Tl I Rl:E /\I.LIA"\JCE CFNTER
35 "o   u,ox ROAD.'-, .r .. SUI ff   1500
/\ TLAN'l A. GEORGI/\  30326
TELEP! 101\r:      404-591 - 1800
 FACSil\,Ill E:    404-591-1801
 1:- \l..\IL:     BRAD 1d1 RIEDC10LOBFRG.COM
          Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 31 of 42




                                                               TIIE .lLWk.l:.S Furn LLC



                                                                 s .lorda11 ,\I Jewkes
                                                               .lORD.\N   M . ,IE\Vh:E~
                                                               Georgia Bar l\o. 940491

I 155 ~.     '\Olr\ Rl )1\U
\Ill 202
1 . Rl 1,, . GEOR<,IA     30290
I I I I.Pl 10'\I::      770-771-5130
I \l -.It'-.111 1-.:    -l-28-202-7603
I -\[\II:              lORD \'\,i'i .IL\\ 1-:[~l IR\l.Cm...t


                                                               A TIORl'vEYS FOR PL-4/ST/rFS




                                                                   11
                    Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 32 of 42



                                  IN THE STATE COURT OF COWETA COUNTY
                                            STATE OF GEORGIA

             ADAM HOWELL and KIMBERLY HOWELL,
             Individually and As Natural Parents of
             GREYSON HOWELL, minor,

                   Plaintiffs,
                                                                       CIVIL ACTION
             V                                                         FILE NO. 21SV0173E

             3676111 CANADA INC., d/b/a RPM
             TRANSIT,

                   Defendants.



                                               AFFIDAVIT OF HOLLIS HILL


                    BEFORE THE UNDERSIGNED official duly authorized by law to administer oaths,

             came, Hollis Hill, who, after being duly sworn, deposes and states as follows:

                    My name is Hollis Hill. I am over twenty-one years of age and suffer no disability that

             would affect the veracity of this Affidavit. References herein to this "suit" or "litigation" pertain

             to the above-captioned lawsuit.

                                                                1.

                    I am a citizen of the United States of America.

                                                                2.

                    I am not a party to this suit, nor am I a relative to any party to this suit.

                                                                3.

                    I am not the attorney of any of the parties to this suit.

                                                                4.

                    I have no financial interest to this litigation.


                                                                1


Copy from re:SearchGA
                    Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 33 of 42




                                                              5.

                    I am wholly disinterested in this litigation.


                    FURTHER AFFIANT SAYETH NAUGHT.

                    This J5~ay of April 2021.



                                                       ~~
                                                        . HOLLISJ.H




                                    Signature of Not     Public - State of Georgia


                                   Print,!:    ~~l:~~~e
                                                   +-OR
                                   Personally known to me
                                                                             ofNomry Public
                                                                        Produced Identification _ __


                                    Type of Identification Produced




                                                               2


Copy from re:SearchGA
                        Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 34 of 42




                              手   ︑   .   .   ■

Copy from re:SearchGA
                    Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 35 of 42




                               AcaClemyGPPS
                          2020    Georgia Certified Process Server
                                Continuing Education - 5 Hours

                               CERTIFIC)~TE OF COMPLETION
                of the Georgia Judicial Council/Administrative Office of the Courts accredited course of
                 study cited above, presented and administered by AcademyGPPS, and completed on


                                              October 14, 2020
                                                          To
                                            H(>llis Jo Hill
                           GA Certified J'rocess Server #CPS195


                        Madeline Anne Lane, CEO and GA Cert,fied Process Server #CPS240




                         www.academvgpps.com        404-702-4437     contact@academygpps.com

Copy from re:SearchGA
                    Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 36 of 42
                              Georgia Certified Process Server
                                           Hollis Hill
                                           Cert. Date 06-24-2020
                                           Exp. Date_, 06-24-2023
                                           ID#   CPS195


                              NO     LAW ENFORCE ENT




Copy from re:SearchGA
                      Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 PageE-filed
                                                                               37 ofin 42
                                                                                       Office
                                                                             Clerk of State Court
                                                                                               4/13/2021 1:34 PM
                                                                                               Coweta County, GA
                                                                                               Sheila Echols, Clerk

                                   IN THE STATE COURT OF COWETA COUNTY
                                             STATE OF GEORGIA

             ADAM HOWELL and KIMBERLY HOWELL,
             Individually and As Natural Parents of
             GREYSON HOWELL, minor,

                     Plaintiffs,
                                                                  CIVIL ACTION
             v                                                    FILE NO. 21SV0173E

             3676111 CANADA INC., d/b/a RPM
             TRANSIT,

                     Defendants.


                              MOTION FOR APPOINTMENT OF HOLLIS HILL
                     AS A PERSON AUTHORIZED TO SERVE PROCESS UPON DEFENDANT

                      COMES NOW Plaintiff in the above-captioned lawsuit who, pursuant to O.C.G.A.

             § 9-11-4(c), hereby requests this Court appoint Hollis Hill, CPS#195, with RMG Services, LLC

             as a person authorized to obtain service of process on 3676111 Canada Inc., d/b/a RPM Transit.

                      Plaintiff has filed with this Court a Complaint. The Complaint was filed on April 12,

             2021.

                      The Plaintiff shows that Hollis Hill is of the age of majority and is not an employee of

             Plaintiff's counsel or of Plaintiff. Hollis Hill is a citizen of the United States. Service of process

             will be accomplished in a lawful manner and a Return of Service will be filed with the Court.

                      WHEREFORE, Plaintiff requests that this Court enter an Order allowing service of

             process to be obtained by service upon said Defendants by Hollis Hill.

                      This 13th day of April 2021




Copy from re:SearchGA
                    Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 38 of 42




                                                   Respectfully Submitted,


                                                   FRIED GOLDBERG, LLC




                                                   BRAD W. THOMAS
                                                   Georgia Bar No. 704680
             3550 Lenox Road NE Suite 1500
             Atlanta, Georgia 30326
             (404) 591-1800
             Fax: (404) 591-1801
             Email: brad@friedgoldberg.com




Copy from re:SearchGA
                    Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 Page 39 of 42




                                  IN THE STATE COURT OF COWETA COUNTY
                                            STATE OF GEORGIA

             ADAM HOWELL and KIMBERLY HOWELL,
             Individually and As Natural Parents of
             GREYSON HOWELL, minor,

                   Plaintiffs,
                                                                CIVIL ACTION
             v                                                  FILE NO. 21SV0173E

             3676111 CANADA INC., d/b/a RPM
             TRANSIT,

                   Defendants.


                                                        ORDER

                    Upon Motion of the Plaintiff to appoint Hollis J. Hill, CPS#195, with RMG Services,

             LLC as a person authorized to obtain service of process on 3676111 Canada Inc., d/b/a RPM

             Transit, this Court for good cause shown, hereby grants said Motion and appoints Hollis J. Hill

             as a person authorized to obtain service upon said Defendant.

                    SO ORDERED this _____ day of _______________, 2021.




                                                         ___________________________________
                                                         Judge, State Court of Coweta County




Copy from re:SearchGA
                                                                                               E‑fiied in O珊ce
                     Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 PageCIerk
                                                                              40 of
                                                                                  of 42
                                                                                     State                    Court
                                                                                               4/28/2021 2:34 PM
                                                                                               Coweta County, GA
                                                                                               Shejla EchoIs, Cierk




                                     IN THE STATE COURT OF COWETA COUNTY
                                                     STATE OF GEORGIA

               ADAM HOWELL and KIMBERLY HOWELL,
               Individually and As Natural Parents of




                                                                                                        寒雲ノ梨誓㌢
               GREYSON HOWELL, minor,




                                                                                                                 窒蔦葛P言讐
                     Plain(i部;,
                                                                     CIVIL ACTION
                                                                     FILE NO. 21SVO173E

               36761 1 1 CANADA INC., d/b/a RPM
               TRANSIT,

                     Defendants.



                                                             ORDER

                        Upon Motion of the Plaintiff to appoint Hollis J. Hill      CPS親95, W姐RMG Services・


               LLC as a perso]一autho「ized to obtain service ofproccss on 36761 1 1 Canada Inc.          d働a RPM


               丁ransit, this Court for good cause shown, hereby gral‑tS Said Motion and appoìltS Hollis J. Hill



               as a pe「sol‑ authori乙ed to obtain service upon said Defel‑dal‑t.



                        SO ORDERED this      型嵩互」, 2021


                                                             Judge, State Court of Coweta County

                                                              SeayVanPattenPoulakos I
                                                        Coweta County State Coし両Judge




Copy from re:SearchGA
                           Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 PageE-filed
                                                                                    41 ofin 42
                                                                                            Office
                                                                                  Clerk of State Court
                                                             AFFIDAVIT OF SERVICE                                 5/5/2021 11:17 AM
                                                                                                                  Coweta County, GA
                                                                                                                  Sheila Echols, Clerk
      Case:
      21SV0173E
                     I   Court:
                         IN THE STATE COURT OF COWETA COUNTY
                                                                           County:
                                                                                                               I Job :
                                                                           COWETA                                5627644
      Plaintiff/ Petitioner:                                               Defendant I Respondent:
      ADAM HOWELL and KIMBERLY HOWELL, Ind ivid ually and As               3676111 CANADA INC., d/b/a RPM TRANSIT
      Natural Parents of GREYSON HOWELL, minor
      Received by:                                                         For :
      RMG - SERVICES, LLC                                                  FR IED GOLDBERG LLC
      To be served upon :
      3676111 CANADA INC. , d /b/a RPM TRANSIT


     I, HOLLIS HILL, be ing duly sworn, depose and say: I am over the age of 18 years and not a party to this action , and that within the
     boundaries of the state where serv ice was effected, I was authorized by law to ma ke service of the documents and informed sa id person of
     the contents herein

     Recipient Name I Address:    3676111 CANADA INC., d/b/a RPM TRANSIT, c/o Jason Gonzalez by leavi ng a copy with Jelson Gonzalez (Father
                                  and Co-resident) who stated he was authorized to accept on behalf of Jason Gon za lez, Home: 2609 We lcome
                                  Road, Newnan, GA 30263
     Manner of Service:           Substitute Service - Abode, May 3, 2021, 2:27 pm EDT
     Documents:                   SUMMONS; COMPLAINT; PLAINTIFF'S FIRST REQUESTS FOR ADMISSION TO DEFENDANT 3676111 CANA DA
                                  INC., D/B/A RPM TRANSIT; PLAINTIFF'S FIRST INTERROGATORIES TO DEFENDANT 3676 111 CANADA INC., D/ B/A
                                  RPM TRANSIT; PLAINTIFFS' FIRST REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT 3676111
                                  CANADA INC., D/ B/A RPM TRANSIT; and ORDER

     Additional Comments:
     1) Successful Attempt: May 3, 2021, 2:27 pm EDT at Home: 2609 Welcome Road , Newnan, GA 30263 received by 3676111 CANADA INC. , d/b/ a
     RPM TRANSIT, c/o Jason Gonzalez by leaving a copy wit h Jelson Gonzalez (Father and Co-resident) who stated he was authorized to accept
     on behalf of Jason Gonzalez. Age: 55+; Ethn icity: Hi spa ni c; Gender: Male; Weight: 225; Height: 5'11 "; Hair: Black ;


                                                                                                     efore me by the a!fiant who is


   ~~
/ ' ~ ~ill
     Certified Process Server# CPS195

     RMG - SERVICES, LLC
     P.O . Bo x 82967
     Conyers, GA 30013
     770-601-4250




Copy from re:SearchGA
                                                                                                E-filed in Office
                     Case 3:21-cv-00090-TCB Document 1-1 Filed 06/02/21 PageClerk
                                                                             42 of   42 Court
                                                                                  of State
                                                                                               4/28/2021 2:34 PM
                                                                                               Coweta County, GA
                                                                                               Sheila Echols , Clerk



                                     IN THE ST A TE CO URT OF COWETA COUNTY
                                                 ST ATE OF GEORGIA

               ADAM HOWELL and KIMBE RLY HOWELL,
               Individually and As Natural Parents of
               GREYSON HOWELL, minor,
                                                                                                                       :..
                     Plaintiffs ,                                                                                       ,.{   -r
                                                                     CIVIL ACTION                                       ::, . ;::::

               V                                                     FILE 0. 21 SV01 73E

               3676 111 CANADA INC. , d/b/a RPM
               TRANSIT,
                                                                                                         ,..,, .,..
                                                                                                         (7 •.


                     Defendants.


                                                             ORDER

                        Upon Motion of the Plaintiff to appoint Hol lis J. Hil l, CPS# l 95 , with RMG Services,

               LLC as a person authorized to obtai n service of process on 3676 111 Canada Inc. , d/b/a RP M

               Transit, this Court for good cause shown, hereby grants said Motion and appoin ts Hollis J. Iii !!

               as a person authorized to obtain service upo n said Defe nda nt.

                        SO ORDERED thi s     Ji~ A:p r i /
                                                       of                     ,202 1.


                                                             Judge, State Court of Coweta Count y
                                                                                                              ,
                                                           Seay VanPatten Poulakos                           1
                                                        Coweta County State Court Judge




Copy from re:SearchGA
